BETHEA, J.
The appellant was convicted of murder in the district court of Val Verde county, and his punishment assessed at 10 years in the penitentiary. The appellant has filed in this court his personal affidavit in writing, duly sworn to, requesting that this appeal be dismissed. Having carefully examined said affidavit, and found same to be in due form, the request is hereby granted, and the appeal is ordered dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.